 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                   )    Case No. 1:19-cv-00036-EPG
     VENIS J. MAHORNE,                               )
10                                                   )    ORDER GRANTING EXTENSION OF
                    Plaintiff,                       )    TIME
11                                                   )
            vs.                                      )    (ECF No. 13)
12                                                   )
     ANDREW SAUL, 1                                  )
13   Commissioner of Social Security,                )
                                                     )
14                                                   )
                    Defendant.                       )
15
16
            Pursuant to the stipulation of the Parties (ECF No. 13), and finding good cause exists,
17
     IT IS SO ORDERED that Plaintiff is granted an extension of time, to 09/16/2019, to file
18
     Plaintiff’s opening brief. All other dates in the Court’s Scheduling Order are extended
19
     accordingly.
20
21   IT IS SO ORDERED.
22
23       Dated:     August 14, 2019                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                 1
